OPINION — AG — (1) WHERE A STATE BOARD, AGENCY OR COMMISSION, INSTITUTION HAS DETERMINED THAT CERTAIN ACCOUNTS OWING TO THE STATE BY INDIVIDUALS OR CORPORATIONS ARE WORTHLESS AS ASSETS AND CANNOT BE COLLECTED, MAY SUCH BOARD, AGENCY, COMMISSION OR INSTITUTION DISCONTINUE CARRYING SAID ACCOUNTS AS ASSETS FOR ACCOUNTING PURPOSES ONLY, INORDER THAT ITS TRUE FINANCIAL CONDITION MAY BE SHOWN ? (2) MAY SUCH BOARD, AGENCY, COMMISSION, OR INSTITUTION CEASE TO CARRY ON ITS BOOKS AS ASSETS, FOR ACCOUNTING PURPOSES ONLY ACCOUNTS WHICH ARE CLEARLY WORTHLESS AND CANNOT BE COLLECTED, WHERE SUCH ACCOUNTS ARE OWING TO THE STATE BY SOME OTHER STATE BOARD, AGENCY, COMMISSION, OR INSTITUTION? (3) IF ACCOUNTS WHICH ARE CLEARLY WORTHLESS AND ARE NOT COLLECTIBLE, ARE OWING TO A STATE BOARD, AGENCY, COMMISSION OR INSTITUTION BY A COUNTY, CITY, OR TOWN, MAY THE SAME BE DISCONTINUED AS ASSETS UPON THE BOOKS OF SAID BOARD, AGENCY, ETC., FOR ACCOUNTING PURPOSES ONLY, IN ORDER TO SHOW ITS TRUE FINANCIAL CONDITION. (4) WOULD THE RELEASING OR EXTINGUISHING (BY THE OKLAHOMA LEGISLATURE) OF INDEBTEDNESS, REPRESENTED BY ACCOUNTS RECEIVABLE, OWING TO A STATE BOARD, AGENCY, COMMISSION, OR BY A COUNTY, CITY OR TOWN AND WHICH HAVE BEEN DETERMINED TO BE WORTHLESS AND CANNOT BE COLLECTED, BE VIOLATIVE OF ARTICLE V, SECTION 53 ? CITE: 74 O.S. 1961 18 [74-18](B), 74 O.S. 1961 214 [74-214], ARTICLE X, SECTION 30 (FRED HANSEN) ** SEE: OPINION NO. 74-196 (1974) **